IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : No. 805
                                           :
REAPPOINTMENTS TO ORPHANS’                 : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                     :
COMMITTEE                                  :




                                         ORDER

PER CURIAM
         AND NOW, this 24th day of October, 2019, the Honorable Emil A. Giordano, Lehigh

County, and Kenneth G. Potter, Esquire, Snyder County, are hereby reappointed as

members of the Orphans’ Court Procedural Rules Committee, commencing January 1,

2020.